Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment and remarks filed 4-30-21 are acknowledged.

Claims 1, 6, 9-11 and 55-57 are pending and under examination as they read on the species of invention wherein the T-cell receptor complex binding domain binds CD3 and wherein the bispecific antibody of claim 1 is a CD137 binding antibody.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 9-11, 56 and 57 stand rejected under 35 U.S.C. 103 as being unpatentable over Lacher (WO2014165818A2) in view of Nezu et al. (WO2012073985, which is the Japanese language equivalent of US20140112914, which, because it is published in English, will be used for reference to the ‘818) and Guo et al. (6805869) as evidenced by Melero et al., Clin Cancer Res; 19(5); 1044–53. (2013), Palazon et al. (Cancer Discov; 2(7); 608–23. (2012)), Chen et al. (20150166661) and Van Den Brink et al. (20160333095)(all of record).

Claims 1, 6, 9-11 and 55-57 stand rejected under 35 U.S.C. 103 as being unpatentable over Lacher (WO2014165818A2) in view of Nezu et al. (WO2012073985, which is the Japanese language equivalent of US20140112914, which, because it is published in English, will be used for reference to the ‘818) and Guo et al. (6805869) as evidenced by Melero et al., Clin Cancer Res; 19(5); 1044–53. (2013), Palazon et al. (Cancer Discov; 2(7); 608–23. (2012)), Chen et al. (20150166661) and Van Den Brink et al. (20160333095)(all of record) as applied to claims 1, 6, 9-11, 56 and 57 above, and further in view of Ho et al. (Eur J Cancer, 2011 Feb;47(3):333-8) as evidenced by Wang et al. (J Membr Biol. 2002 Sep 1;189(1):35-43)(both of record).

Applicant initial arguments

At page 4, lines 1-6 of their remarks, Applicant argues: “a skilled artisan, considering solely the cited references, without actual experimentation, could not have reasonably predicted that a bispecific antibody  comprising a single anti-CD137 or CD40 binding domain, a single GPC3 binding domain and an Fc region having decreased Fcγ receptor-binding activity would be able to induce CD 137 signaling in a tumor antigen-dependent but Fcγ receptor-binding independent manner, and that it would be able to exert anti-tumor activity in vivo.”
At pages 4-5 of their remarks Applicant reviews the teachings of Examples 1, 2 and 4 of the instant specification.

At the bottom of page 4, last full paragraph applicant asserts: 

“Insufficient clustering of agonistic bivalent anti-TNFR antibodies cannot support antibody mediated TNFR signaling.

The claimed bispecific antibody could not have been reasonably expected to have these properties considering the general understanding, as reflected for example by Li & Ravetch, that Fcγ receptor-mediated clustering above a threshold level is a necessary condition for an agonistic bivalent anti-TNFR antibody, such as an anti-CD137 antibody, to induce TNFR signaling.  Li & Ravetch, Proc Natl Acad Sci USA.; 110(48): 19501-6 (2013) (cited as NPL10 in the Information Disclosure Statement filed on December 22, 2016).”

In support of this aspect of the argument applicant quotes from certain teachings of Li & Ravetch (2013):

“Our analysis of multiple representative agonistic anti-TNFR antibodies using in vivo models has revealed important features of the FcγRIIB coengagement required by these antibodies: (i) Signaling-independent, trans-coengagement with FcγRIIB is the general mode of action; and (ii) FcγRIIB distribution and expression levels are critical for its impact on the activities of agonistic anti-TNFR antibodies.…Because trans-coengagement is necessary and sufficient, Clustering of TNFRs by the two arms of each single agonistic anti-TNFR antibody is insufficient to mimic the effect of the endogenous multimeric ligands for these receptors to trigger downstream signaling. This signaling-independent, in vivo cross-linking mechanism of FcγRIIB can be applied to all agonistic antibodies that target multimeric ligand-dependent TNFR molecules and possibly non-TNFR molecules regardless of the nature of their downstream signaling….
Consistently, our study has also showed that FcγRIIB distribution and expression levels are critical for the activities of agonistic anti-TNFR antibodies as they control whether FcγRIIB can interact with these antibodies and provide sufficient clustering of the targeted TNFR molecules….In addition, different agonistic anti-TNFR antibodies require different FcγRIIB expression levels, which may be related to several factors, including the efficiency of the involved antibody being cross-linked by FcγRIIB, the expression levels of the targeted TNFR, and the amount of cross-linking required to activate the targeted TNFR in the targeted cells.”
“…FcγRIIB expression levels are critical for its impact on the activities of agonistic anti-TNFR antibodies, and there seems to be expression-level thresholds for FcγRIIB to drive the activities of certain classes of agonistic anti-TNFR antibodies.  At the same time, various agonistic anti-TNFR antibodies seem to have very different thresholds, which are above the FcγRIIB expression level in heterozygous Fcgr2b knockout mice for agonistic αCD40 and αDR5 antibodies and below this level for agonistic αFas antibodies.”

(applicant’s emphasis shown).

Based on the above teachings applicant asserts:

“Therefore, a skilled artisan would have understood that a single bivalent agonistic anti-TNFR antibody cannot induce TNFR signaling.  Instead, signaling by a bivalent agonistic anti-TNFR antibody requires clustering above a threshold level to allow the binding domains of the 

Examiner’s Response: anti-CD134 antibodies do not depend on FcγRIIB-binding for their agonistic activity
Applicant’s argument based on the teachings of Li et al. 2013 is not found convincing because the skilled artisan would know that the teachings of Li concerning the importance of FcγRIIB-based clustering and activation of certain anti-CD40 or anti-DR5 antibodies does not necessarily apply to all anti-TNFR agonistic antibodies.

The teachings of Li et al. do not mention CD137/4-1BB or anti-CD137/anti-4-1BB agonistic antibodies.  

Indeed, solely in response to the argument applicant sets forth based on the teachings of Li et al., the examiner directs applicant’s attention to the teachings of Fisher et al. (Cancer Immunol Immunother (2012) 61:1721–1733, and Supplemental Data pages 1-9, cited herewith).  According to Fisher, the IgG2 anti-human 4-1BB antibody “PF-05082566” potently agonizes human 4-1BB signaling and has anti-tumor efficacy in human PBL-SCID xenograft models (see page 1722, col. bridging paragraph and right col., 2nd full paragraph).  Fisher additionally shows the PF-05082566 anti-human 4-1BB antibody is capable of inducing proliferation of memory CD8 T cells and NK cells in a cynomolgus monkey model system (see page 1728 and Fig. 5).   

Thus, in sharp contrast to the teachings of Li et al., Fisher et al. shows an IgG2, anti-human 4-1BB antibody expected to have little if any FcγRIIB binding ability1, demonstrates a “…mechanism of action that has been proposed for 4-1BB agonist mAbs including enhanced cytokine release and increased lymphocyte proliferation, particularly of memory T cells, and 2” (see Fisher at page 1731, right col., 2nd full paragraph).  Notably, the teachings of Fisher highlight a distinction between the agonistic ability of, e.g., anti-human 4-1BB agonistic antibodies in vitro versus in vivo (see page 1731, left col., 1st and 2nd full paragraphs).

Thus, as shown by the teachings of Fisher et al. and by contrast to the teachings of Li et al., anti-CD134 antibodies do not depend on FcγRIIB-binding for their agonistic activity

Applicant’s further arguments:

“…a skilled artisan would not have had a reason to expect that a cancer specific antigen, e.g., GPC3 can mediate sufficiently high clustering of the claimed bispecific antibody comprising a single (i.e., monovalent) CD137 or CD40 binding domain such that the clustered monovalent antibody can mimic the endogenous trimeric CD137 or CD40 ligand and induce CD137 or CD40 signaling, let alone inducing sufficient CD137 or CD40 signaling to exert anti-tumor effects in vivo.  Signaling by a bivalent anti-TNFR antibody requires that at least two antibodies are clustered close enough, and in the correct orientation, such that they can productively engage the trimeric TNFR.  For the claimed monovalent antibody, signaling requires that at least three molecules are clustered in sufficient proximity, and in the correct orientation, such that they can productively engage the trimeric TNFR.  A skilled artisan would have understood that moving from a two-body problem (i.e., two bivalent antibodies) to a three-body problem (i.e., three monovalent antibodies), or from a three-body problem to a four-body problem if we count the TNFR, makes the problem of placing all components in the right place and orientation exponentially more difficult.  Considering Li & Ravetch's finding that "FcγRIIB
distribution and expression levels are critical for the activities of agonistic anti-TNFR antibodies," and that productive signaling by a bivalent anti-CD40 antibody is eliminated by the loss of a single copy of the Fcγ receptor gene, a skilled artisan could not have reasonable expected that the claimed monovalent bispecific antibody can be clustered by the cancer specific antigen, e.g., GPC3 sufficiently tightly to induce CD137 or CD40 signaling, let alone inducing sufficient CD137 or CD40 signaling to exert anti-turnor effects in vivo….

Wang and Ho do not provide any specific information about the cell surface concentration and distribution of GPC3.  Even assuming that GPC3 is located in lipid rafts, the cited references do not provide any information that would allow a skilled artisan to reasonably predict that GPC3 can cluster the claimed bispecific antibody sufficiently tightly such that the single CD 137 or CD40 binding domain of adjacent molecules can mimic the effect of the endogenous trimeric ligand of CD137 or CD40, respectively.”
(emphasis added).

Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described further below.

Examiner’s Response: the ordinarily skilled artisan would have had a reasonable expectation that binding of the claimed monovalent bispecific antibodies to GPC3 and CD137 will induce CD137 signaling based on multiple factors

GPC3 was known to highly expressed in several cancer types

Ho et al. (Eur J Cancer, 2011 Feb;47(3):333-8, of record) teaches GPC3 “is a cell surface protein that is highly expressed in HCC and some other human cancers including melanoma,” and “Given the high expression of GPC3 in HCC, melanoma and clear cell carcinomas of the ovary, GPC3 has been evaluated as a potential candidate for cancer immunotherapy.  The usefulness of GPC3 as a therapeutic target for both antibody- and cell-based immunotherapies has been explored.32,39”  (see page 333-334 bridging paragraph and at the 1st paragraph of Section 5, emphasis added).


Moreover, as described in the prior non-final office action mailed 10-30-20 at page 9, 1st paragraph, “…one of ordinary skill in the art would have had a reasonable expectation that…a bispecific antibody would bind to clusters of GPC3 on the tumor cell surface thereby successfully inducing CD137 signaling given that homotypic, GPI-anchored proteins were known to cluster in lipid rafts as evidenced by the teachings of Wang at page 35-36 page bridging paragraph; page 36, right col., last paragraph; page 40-41 bridging paragraph; page 41-42 bridging paragraph – end.”

The skilled artisan would have reasonable expectation that a bispecific antibody comprising a single cancer-specific antigen-binding Fab domain and a single CD137 binding Fab domain, wherein said bispecific antibody further comprises an FcRn-binding domain which has decreased Fcγ receptor-binding activity is capable of activating CD137 signaling 

Given the abundant expression GPC-3 on the surface of, e.g., hepatocellular carcinoma cells, and further given that homotypic, GPI-anchored proteins such as GPC-3 were known to cluster in lipid rafts, the skilled artisan would have had a reasonable expectation that a bispecific GPC3xCD137 antibody will bind and cluster CD137 complexes.

Moreover, in contrast to applicant’s argument that “signaling by a bivalent anti-TNFR antibody requires that at least two antibodies are clustered close enough, and in the correct orientation, such that they can productively engage the trimeric TNFR” prior to applicant’s earliest filing date the ordinarily skilled artisan understood that many TNF receptor superfamily (TNFRSF) members were known to preassemble in a trimeric form prior to ligand binding (see Chan et al., Ann Rheum Dis 2000;59(suppl I):i50–i53, at page i51-i52, “The identification of the PLAD,” cited herewith).  

in the apparent absence of the CD137 ligand (4-1BBL)(see Section 3.3, 1st three paragraphs).  Notably, Shao taught expression of cell surface CD137 in mouse and man are “very comparable” and that “detection of soluble forms of human CD137 in vitro and in vivo had implied the existence of murine sCD137.”  (see page 3997, left col., 1st full paragraph).  

Given the teachings of Chan et al. and Shao et al., and further given the similarity in the structures of the first cysteine rich domains of murine and human CD137 as shown below, especially with respect to conservation of the cysteine residues, the ordinarily skilled artisan would have reasonably expected that human CD137, like murine CD137, can assemble into its trimer form prior to 4-1BBL binding.


    PNG
    media_image1.png
    380
    694
    media_image1.png
    Greyscale

(alignment of the murine and human CD137 sequences available prior to applicant’s first filed application, “humCD137” from Genbank NP_001552.2, human CD137/TNFRSF9 precursor, 16-Mar-2014, pages 1-3 and “murCD137” from Genbank NP_001070977.1, murine CD137/TNFRSF9 precursor, 23-Mar-2014, pages 1-3, both cited herewith in direct response to 

Thus, the ordinarily skilled artisan knowledgeable of 
(i) the high expression of GPC-3, e.g., in hepatocellular carcinoma, 
(ii) the expected homotypic clustering GPC-3 in lipid rafts and 
(iii) the knowledge in the art that, in direct contrast to applicant’s argument, pre-formed, higher order CD137 dimers and trimers can occur prior to antibody binding, 
would expect a GPC3xCD137 bispecific antibody to activate CD137 signaling.

Notably, such an expectation would be consistent with the ability of the IgG2, anti-human 4-1BB antibody “PF-05082566” to potently agonize human 4-1BB signaling, even when said antibody would be expected to bind poorly to FcγRIIB.

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see Bruhns et al. (Blood. 2009; 113:3716-3725), cited herewith, at Figs. 2-3.
        2 The publication of the details for clinical trial NCT01307267, pages 1-11, available on clinicaltrials.gov as of March 3, 2014 is cited herewith to provide applicant with a more complete picture of the teachings of Fisher et al.